DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 61-68 are pending
Claims 1-60 and 81-105 are canceled
Claims 69-80 are withdrawn from consideration
Claims 61-68 are rejected

Election/Restrictions
Applicant’s election without traverse of Group I claims 61-68 in the reply filed on 12/16/2021 is acknowledged.

Claim Objections
Claim 61 is objected to because of the following informalities:  Line 4 states “to remove particulates” and instead should recite “to remove the particulates” for further clarity and to maintain consistency.  Also, lines 15-16 states “for filtering particulates from water flowing” and instead should state “for filtering the particulates from the
Claim 62 is objected to because of the following informalities:  Line 1 states “positional”.  Did Applicant instead intend to recite “positionable” similar to line 15 of claim 61?  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “the wireless communicator configured to” on lines 13-14. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitation "at any orientation…regardless of the orientation” on lines 2-3.  It is unclear and confusing whether Applicant is intending to refer to the first and second orientations as recited on line 17 of claim 61, or different and separate orientations.  Claim 63 is also rejected since this claim depends on claim 62.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 61-68 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Vivian Batten (GB 2271106 A) (see attached foreign document) (hereinafter “Mark”).

Regarding Claim 61:
Mark teaches a filter assembly operable to filter particulates in a water treatment system (see FIG. 1, treatment apparatus), the water treatment system including a base assembly capable of supporting a treatment assembly (see FIG. 1, base unit 3, and a water jug further comprising a lower section 1 and an upper section 2) (see page 7), said filter assembly comprising:
a filtration media operable to remove particulates from water flowing through the filtration media (see FIG. 1, a replaceable filter cartridge 16) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”), the filtration media including an upper end and a lower end with an exterior surface defined between the upper and lower ends (see FIG. 1, a replaceable filter cartridge 16 inherently includes an upper end and a lower end, see MPEP 2112) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”), the filtration media including an internal void (see FIG. 1, a replaceable filter cartridge 16 further including an internal void where a flow of fluid flows through) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
Examiner’s note:  It is inherent for a filtration media to include a lower end cap and an upper end cap, see MPEP 2112) (see FIG. 1, a replaceable filter cartridge 16) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
an upper end cap disposed on the upper end of the filtration media, the upper end cap including a filter assembly outlet having at least one fluid opening in fluid communication with the internal void (see FIG. 1, a replaceable filter cartridge 16 further include an outlet for a flow of fluid to enter lower section 1 of water jug) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
a central axis defined between the upper and lower ends of the filtration media (see FIG. 1, a replaceable filter cartridge 16 inherently includes an upper end and a lower end defined by an imaginary central axis) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”);
a wireless communicator (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11), the wireless communicator configured to communicate with a base wireless communicator of the base assembly (see FIG. 1, an electrical connector 24 and pins, corresponding with 
wherein the filter assembly is positionable within the treatment assembly for filtering particulates from water flowing through the treatment assembly (see FIG. 1) (see page 9 – “a replaceable filter cartridge 16.  The cartridge may contain fine porous media, activated carbon and other constituents to remove suspended solids and impurities from the water…”), wherein the filter assembly is positionable within the treatment assembly at first and second orientations about a longitudinal axis of the treatment assembly (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation); and
wherein the wireless communicator is disposed to communicate with the base wireless communicator in the first and second orientations (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).
Mark teaches wherein electrical connector 24 can be disposed/positioned in the handle 23 and further connected to the base unit 3 (see FIG. 1), and also teaches alternative configurations wherein the electrical connector 24 is in communication with the electrical connector in the base unit 3 to further provide power to the lamp (see pages 10-15).  Although Mark does not explicitly teach a wireless communicator disposed on the upper end cap, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter assembly and water treatment system of Mark to position the wireless communicator on 

Regarding Claim 62:
Mark teaches the filter assembly of claim 61 wherein the filter assembly is positional within the treatment assembly at any orientation with respect to the longitudinal axis of the treatment assembly, wherein regardless of the orientation of the filter assembly within the treatment assembly, the wireless communicator is disposed to communicate with the base wireless communicator (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).

Regarding Claim 63:
Mark teaches the filter assembly of claim 62 wherein, with the filter assembly within the treatment assembly, the central axis of the filter assembly is substantially aligned with the longitudinal axis of the treatment assembly, wherein the wireless communicator is proximal to or aligned with the central axis of the filter assembly, whereby regardless of an angular orientation of the filter assembly with respect to the longitudinal axis of the treatment assembly, the wireless communicator remains proximal to or aligned with the longitudinal axis of the treatment assembly (see FIGS. 1 

Regarding Claim 64:
Mark teaches the filter assembly of claim 61 wherein the central axis of the filter assembly is substantially aligned with the longitudinal axis of the treatment assembly in an installed position within the treatment assembly (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11).

Regarding Claim 65:
Mark teaches the filter assembly of claim 61 wherein the filter assembly outlet includes an internal cavity, and wherein the wireless communicator is disposed within the internal cavity of the filter assembly outlet (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see FIG. 1, an electrical connector 24 and pins, corresponding with mating half 25) (see page 8 – “A standard electrical connector is provided to supply mains power for the lamp.”) (see pages 10-11). 


Mark teaches the filter assembly of claim 61 comprising a handle operable to facilitate removal of the filter assembly from the treatment assembly, wherein the handle is operable between a stowed position and an operable position (see FIG. 1, handle 23) (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see page 10).

Regarding Claim 67:
Mark teaches the filter assembly of claim 66 wherein the handle includes first and second outer supports that fit respectively within first and second support holders of the upper end cap, and wherein the handle includes first and second inner supports that are held captive by first and second keepers of the filter assembly outlet (see FIG. 1, handle 23) (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see page 10).

Regarding Claim 68:
Mark teaches the filter assembly of claim 67 wherein the handle is rotatable and trapped with respect to the first and second keepers and the first and second support holders (see FIG. 1, handle 23) (see FIGS. 1 and 5 illustrating a first orientation, and see FIG. 6 illustrating a second pouring orientation) (see page 10).



Other References Considered
Lautzenheiser et al. (US 2016/0340202 A1) teaches a point-of-use water treatment system.

Miller et al. (US 2019/0054411 A1) teaches a filter system, element and method with short-range wireless tracking features.

Maggiore et al. (US 2013/0068673 A1) teaches a filter element attachment, filter cartridge and a filter system.

Minami (US 2012/0257406 A1) teaches a light source device and display.

Lee et al. (US 2011/0198271 A1) teaches a water purifier for outdoor.

Korin (US 5,529,689) teaches a replaceable integrated water filtration and sterilization cartridge and assembly.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773